Memorandum: Defendant’s contentions lack merit. There was no unnecessary delay in arraignment and the evidence at the suppression hearing fully supports the court’s determination that defendant’s statement was voluntarily given. The trial court properly denied defendant’s motion to sever his trial from that of his two codefendants since the statements of all three defendants were interlocking. The exception to the Bruton rule for interlocking confessions applies, even though defendant repudiated his confession (see, People v Cruz, 66 NY2d 61, 72). (Appeal from judgment of Supreme Court, Monroe County, Bergin, J. — murder, second degree.) Present — Callahan, J. P., Doerr, Boomer, Lawton and Schnepp, JJ.